IN THE MISSOURI COURT OF APPEALS
                  WESTERN DISTRICT

J.L.,                                         )
                                              )
                Respondent,                   )
                                              )
vs.                                           )       WD77454
                                              )
MARC LANCASTER,                               )       Opinion filed: January 27, 2015
                                              )
                Appellant.                    )


        APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                 THE HONORABLE MARGARET L. SAUER, JUDGE

                      Before Division Two: Joseph M. Ellis, Presiding Judge,
                       Victor C. Howard, Judge and Mark D. Pfeiffer, Judge

         Marc Lancaster appeals the trial court’s judgment granting J.L. a full order of protection.

Because of Lancaster’s failure to substantially comply with the requirements of Rules 84.04 and

81.12, J.L.’s motion to dismiss the appeal is granted. The appeal is dismissed.

         Lancaster appears pro se. Pro se appellants are held to the same standards as attorneys.

Duncan-Anderson v. Duncan, 321 S.W.3d 498, 499 (Mo. App. E.D. 2010). “Although we are

mindful of the difficulties that a party appearing pro se encounters in complying with the rules of

procedure, we must require pro se appellants to comply with these rules.” M.H. v. Garcia, 385

S.W.3d 489, 490 (Mo. App. W.D. 2012)(internal quotes and citation omitted). “It is not for lack

of sympathy, but rather is necessitated by the requirement of judicial impartiality, judicial
economy, and fairness to all parties.” Duncan v. Duncan, 320 S.W.3d 725, 726 (Mo. App. E.D.

2010)(internal quotes and citation omitted). Accordingly, pro se appellants must comply with

Supreme Court rules, including Rule 84.04 governing appellate briefing and Rule 81.12

concerning the record on appeal. State v. Ricker, 400 S.W.3d 11, 14 (Mo. App. W.D. 2013);

Duncan, 321 S.W.3d at 499.

       Compliance with the Rule 84.04 briefing requirements is mandatory to ensure that the

appellate court does not become an advocate by speculating on facts and arguments that have not

been made. Garcia, 385 S.W.3d at 490. Violations of Rule 84.04 are grounds for dismissal of

an appeal. Id.

       Whether to dismiss an appeal for briefing deficiencies is discretionary. That
       discretion is generally not exercised unless the deficiency impedes disposition on
       the merits. It is always our preference to resolve an appeal on the merits of the
       case rather than to dismiss an appeal for deficiencies in the brief.

Id. (internal quotes and citation omitted).

       Lancaster’s brief is deficient in many respects. First, Rule 84.04(c) provides that the

statement of facts “be a fair and concise statement of the facts relevant to the questions presented

for determination without argument.” Lancaster’s statement of facts is one-sided, incomplete,

and argumentative.

       Second, Lancaster’s brief violates Rule 84.04(d) concerning points relied on. The rule

provides that each point identify the trial court ruling or action being challenged, state concisely

the legal reasons for the claim of reversible error, and explain in summary fashion why, in the

context of the case, those legal reasons support the claim of reversible error. Rule 84.04(d). The

rule also sets out the form the points shall substantially follow. Id. “The purpose of the briefing

requirements regarding points relied on is to give notice to the party opponent of the precise

matter which must be contended with and answered and to inform the court of the issues

                                                 2
presented for resolution.” Duncan, 321 S.W.3d at 500. Lancaster’s brief does not include any

points relied on.

       Finally, Lancaster’s argument section fails to comply with Rule 84.04(e). It does not

begin with an initial statement or restatement of the point relied on. Rule 84.04(e). It also fails

to state the applicable standard of review. Id.

       In his argument, Lancaster argues that J.L. “failed to provide any proof of abuse, assault,

battery, coercion, or harassment and the history between [the parties] reflects the lack of proof.”

Even if we discern that such argument is a claim of lack of substantial evidence to support the

judgment, the record on appeal does not contain the transcript of the hearing on the petition for

order of protection. Without a transcript, it is impossible to review such a claim.

       Rule 81.12(a) provides, “The record on appeal shall contain all of the record, proceedings

and evidence necessary to the determination of all questions to be presented, by either appellant

or respondent, to the appellate court for decision.” It is the appellant’s duty to order the

transcript and compile the record on appeal.          Rule 81.12(c).   Furthermore, “[a]ppellant is

responsible for depositing all exhibits that are necessary for the determination of any point relied

on.” Rule 81.12(e). “Where the record does not include all of the documents necessary for this

court to determine the issue presented, our review is impossible and the claim of error must be

dismissed.” Jenkins v. Jenkins, 368 S.W.3d 363, 370 (Mo. App. W.D. 2012)(internal quotes and

citation omitted).

       The deficiencies in the brief and record on appeal prevent meaningful appellate review.

The appeal is dismissed.

                                              __________________________________________
                                              VICTOR C. HOWARD, JUDGE
All concur.



                                                  3